Case 9:20-cv-80898-WPD Document 4 Entered on FLSD Docket 06/10/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


  EDWARD QUIDERA, JEREMY CAVOLO,                      Case No. 9:20-cv-80898-RAR
  and RICKY SKELTON, individually and on
  behalf of all others similarly situated,

                                       Plaintiffs,

        v.

  BLACKSTONE LABS, LLC,

                                     Defendant.


                        NOTICE OF RELATED CASE PURSUANT TO
                         LOCAL CIVIL RULE 3.8 AND IOP § 2.15.00

        Pursuant to Local Civil Rule 3.8 and Section 2.15.00 of the Court’s Internal Operating

 Procedures (“IOP”), Plaintiffs hereby provide notice to the Court of a related action currently

 pending in this District. In U.S. v. Braun, No. 19-80030-CR, Defendant Blackstone Labs, LLC

 (“Defendant”) was named as a defendant in a criminal action pending before Judge Dimitrouleas

 (the “Criminal Action”). Like this civil action, the Indictment in the Criminal Action charges

 that Defendant conspired to commit fraud by, among other things, knowingly marketing and

 selling illegal substances as “dietary supplements.” The Indictment is cited in Plaintiffs’

 Complaint in paragraph 29 and attached thereto as Exhibit C.

        Local Civil Rule 3.8 and IOP 2.15.00 require the attorneys of record in every action to

 bring to the attention of the Court and opposing counsel the existence of any other action which

 “involves subject matter which is a material part of the subject matter of another action or

 proceeding then pending before this Court” and “the disposition thereof would appear to entail

 the unnecessary duplication of judicial labor if heard by a different Judge.” IOP 2.15.00. That is
Case 9:20-cv-80898-WPD Document 4 Entered on FLSD Docket 06/10/2020 Page 2 of 2




 the case here. Plaintiffs anticipate that there will be significant overlap in questions of fact and

 law between this case and the Criminal Action. Although the criminal case deals with different

 supplements sold by Defendant, Plaintiffs allege that the supplements at issue in this case are

 illegal for the same legal reasons charged by the Criminal Action. Moreover, Plaintiffs expect

 factual overlap between the cases, particularly with regard to evidence needed to prove scienter

 in Defendant’s sales of the supplements in support of Plaintiffs’ fraud claim.

        Plaintiffs will supply opposing counsel with a copy this notice as soon as they are in

 contact with Plaintiffs’ counsel or appear in this action, in accordance with Local Civil Rule 3.8.




 Dated: June 10, 2020                                   Respectfully submitted,

                                                        BURSOR & FISHER, P.A.

                                                        By:     /s/ Sarah N. Westcot
                                                                Sarah N. Westcot

                                                        Scott A. Bursor
                                                        Sarah N. Westcot
                                                        701 Brickell Ave., Ste. 1420
                                                        Miami, FL 33131
                                                        Telephone: (305) 330-5512
                                                        Facsimile: (212) 989-9163
                                                        Email: scott@bursor.com
                                                               swestcot@bursor.com

                                                        BURSOR & FISHER, P.A.
                                                        Yitzchak Kopel (pro hac forthcoming)
                                                        888 7th Avenue
                                                        New York, NY 10019
                                                        Telephone: (646) 837-7126
                                                        Facsimile: (212) 989-9163
                                                        Email: ykopel@bursor.com

                                                        Attorneys for Plaintiffs




                                                   2
